 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1661 
In the House of Representatives, U. S.,

September 28, 2010
 
RESOLUTION 
Honoring the lives of the brave and selfless humanitarian aid workers, doctors, and nurses who died in the tragic attack of August 5, 2010, in northern Afghanistan. 
 
 
Whereas 10 unarmed civilians were brutally killed in Badakhshan province, Afghanistan, on August 5, 2010; 
Whereas those killed were humanitarian aid workers, operating a mobile health clinic for people with little access to medical care; 
Whereas the humanitarian assistance team included a surgeon, an optometrist, a dentist, a nurse, a photographer, translators, a cook, and a guard; 
Whereas among the murdered humanitarian aid workers were 6 United States citizens, including Cheryl Beckett, Brian Carderelli, Thomas Grams, Glen Lapp, Tom Little, and Dan Terry; 
Whereas Cheryl Beckett, who grew up near Cincinnati, Ohio, had spent 6 years in Afghanistan, helping mothers to provide adequate nutrition for themselves and their children, and organizing relief efforts for more than 200 Afghan families struggling to survive the winter without heat or electricity; 
Whereas Brian Carderelli, a recent graduate of James Madison University in Harrisonburg, Virginia, joined the medical team as a photographer and videographer, documenting the Afghan communities to which the team provided assistance and the successes they together achieved; 
Whereas Dr. Thomas Grams, a dentist from Durango, Colorado, gave up his practice 4 years ago to devote his life to providing free dental care to those in need, especially children throughout Asia and Latin American, with a focus on Nepal and Afghanistan; 
Whereas Glen Lapp, a nurse from Lancaster, Pennsylvania, came to Afghanistan in 2008 in order to serve as manager of a much-needed provincial eye care program in Afghanistan; 
Whereas the humanitarian assistance team was led by Tom Little, an optometrist from New York, who raised 3 daughters while living in Afghanistan and was deeply dedicated to serving the health needs of Afghans, particularly those in remote areas without access to medical care; 
Whereas Dan Terry, originally from Sequim, Washington, was fluent in multiple languages and had lived in Afghanistan since 1971, working tirelessly on behalf of the country’s most impoverished and marginalized populations and helping international humanitarian aid workers to understand and respect the local culture; 
Whereas the organization that sponsored these humanitarian aid workers was a signatory to the “Principles of Conduct for the International Red Cross and Red Crescent for NGOs and Disaster Response Programmes”, which states that “aid will not be used to further a particular political or religious standpoint”; 
Whereas international humanitarian aid workers have played a vital role in saving lives and meeting basic human needs in Afghanistan over the last 3 decades; 
Whereas violent extremists have committed many ruthless and brutal attacks against the people of Afghanistan, starting in the 1990s with public executions in soccer stadiums, attacks against girls attending school, and many other terrible measures; 
Whereas these violent extremists have directed wanton acts of cruelty against Afghanistan’s poorest and most vulnerable populations, as well as against humanitarian aid workers; and 
Whereas these senseless killings will have a tragic impact for decades to come, both on the families of the victims and on the people of Afghanistan: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the lives of the brave and selfless humanitarian aid workers, doctors, and nurses who died in the tragic attack of August 5, 2010, in northern Afghanistan;  
(2)extends its deepest condolences to the families of the victims;  
(3)strongly condemns those who committed these brutal murders;  
(4)urges the Afghan authorities to do their utmost to bring the perpetrators of this heinous act to justice; 
(5)encourages all parties to respect the neutral status of humanitarian aid workers; and  
(6)commends international humanitarian aid workers for their courageous efforts to save lives and alleviate suffering by providing important services to the Afghan people. 
 
Lorraine C. Miller,Clerk.
